                                                                                                   FILED
                                                                           1st JUDICIAL DISTRICT COURT
                                                                                          Santa Fe County
FIRST JUDICIAL DISTRICT COURT                                                           12/4/2018 2:47 PM
COUNTY OF SANTA FE                                                                STEPHEN T. PACHECO
STATE OF NEW MEXICO                                                               CLERK OF THE COURT
                                                                                          Marina Sisneros


RUDY BLEA,

       Plaintiff,

v.                                                   No. D-101-CV-2018-00893

ARCHDIOCESE OF SANTA FE,

       Defendants.
                                 NOTICE OF BANKRUPTCY

       COMES NOW the above named Defendant, the Archdiocese of Santa Fe, by and through

its counsel, Stelzner, Winter, Warburton, Flores, Sanchez & Dawes, P.A., and gives notice that

said Defendant has filed for protection under Chapter 11 of the United States Bankruptcy Code.

Said bankruptcy was filed in the United States Bankruptcy Court, District of New Mexico, on

December 3, 2018, as Case No. 18-13027-11. A true and correct copy of the petition is attached

hereto as Exhibit A. Section 362(a) of the Bankruptcy Code provides that except for certain

exceptions under subsection 362(b), the commencement of a bankruptcy case “operates as a stay,

applicable to all entities, of the commencement or continuation, including the issuance or

employment of process, of a judicial, administrative, or other action or proceeding against the

debtor that was or could have commenced before the commencement of the case.” 11 U.S.C. §

362(a). Pursuant to section 362(a)(1) of the Bankruptcy Code, 11 U.S.C. § 362, the pending

action is stayed and continuation of this state court action is prohibited unless and until

permission to proceed is obtained from the bankruptcy court

       This notice does not constitute an appearance for any party in this case.

       DATED this 4th day of December, 2018




Case 18-13027-t11       Doc 57     Filed 01/03/19     Entered 01/03/19 15:06:10 Page 1 of 6
                                           Respectfully submitted,

                                           STELZNER, WINTER, WARBURTON
                                           FLORES, SANCHEZ & DAWES, P.A.
                                           302 Eighth Street NW, Suite 200
                                           P. O. Box 528
                                           Albuquerque, NM 87103
                                           (505) 938-7770

                                           BY: /s/ Sara N. Sanchez
                                                  ROBERT P. WARBURTON
                                                  SARA N. SANCHEZ


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document was submitted for e-filing
and service through the District Court’s “Odyssey File & Serve” filing system this 4th day of
December, 2018, which caused the following counsel of record to be served by electronic means
or as otherwise stated, as more fully reflected on the Notification of Service:

Pierre Levy [pierre@ofrielandlevy.com]
M. Michelle Aucoin [Michelle@ofrielandlevy.com]
O’FRIEL and LEVY, PC
P.O. Box 2084
Santa Fe, New Mexico 87504-2084
(505) 982-5929

Annie-Laurie Coogan, Esq. [annie@cooganlawnm.com]
ANNIE-LAURIE COOGAN LAW OFFICES
215 Lincoln Ave., Suite 204D
Santa Fe, New Mexico 87501-1903
(505) 820-0959


/s/ Sara N. Sanchez
Sara N. Sanchez




                                              2
Case 18-13027-t11       Doc 57    Filed 01/03/19    Entered 01/03/19 15:06:10 Page 2 of 6
                               Exhibit A
Case 18-13027-t11   Doc 57   Filed 01/03/19   Entered 01/03/19 15:06:10 Page 3 of 6
Case 18-13027-t11   Doc 57   Filed 01/03/19   Entered 01/03/19 15:06:10 Page 4 of 6
Case 18-13027-t11   Doc 57   Filed 01/03/19   Entered 01/03/19 15:06:10 Page 5 of 6
Case 18-13027-t11   Doc 57   Filed 01/03/19   Entered 01/03/19 15:06:10 Page 6 of 6
